Citation Nr: 0811401	
Decision Date: 04/07/08    Archive Date: 04/23/08

DOCKET NO.  05-21 351A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel






INTRODUCTION

The veteran served on active military duty from March 1969 to 
March 1971.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  Prior to July 12, 2005, post traumatic stress disorder 
(PTSD) was manifested by intact occupational functioning, but 
impaired social functioning due to sleep disturbance, anger, 
concentration difficulty, nightmares, avoidance, suicidal 
ideations without plans or intent, depression, irritability, 
loss of interest in activities, and difficulty with social 
and family relationships.  The objective medical evidence 
also showed the veteran was alert, oriented, cooperative, 
well-groomed and dressed, with a restricted affect, normal 
speech, normal thought processes, normal cognition, good 
insight and judgment, and no hallucinations or psychomotor 
agitation.  

2.  On and after July 12, 2005, PTSD is manifested by 
impaired social and occupational functioning due to sleep 
disturbance, anger, concentration difficulty, nightmares, 
avoidance, intermittent suicidal ideations, increasing 
depression, irritability, loss of interest in activities, and 
difficulty with social and family relationships.  The 
objective medical evidence also showed that the veteran was 
alert, oriented, cooperative, well-groomed and dressed, with 
a restricted affect, normal speech, normal thought processes, 
normal cognition, good insight and judgment, and no 
hallucinations or psychomotor agitation.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent prior to July 12, 2007, for PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2007).


2.  On and after July 12, 2005, the criteria for a 50 percent 
evaluation for PTSD have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim for entitlement to an 
increased evaluation for PTSD, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Prior to initial adjudication of the veteran's 
claim for entitlement to service connection for PTSD, an 
October 2003 letter satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Although notice was 
not provided to the veteran prior to the initial adjudication 
of the claim informing him that a disability rating and an 
effective date would be assigned should the claim of service 
connection be granted, the Board finds that the veteran has 
not been prejudiced.  "In cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim 
has been more than substantiated-it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled."  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
491 (2006).  Additionally, the May 2005 statement of the case 
(SOC) notified the veteran that he must submit, or request 
that VA obtain, evidence of the worsening of his disability 
to include the effects on employment and daily life, the 
specific requirements to obtain higher ratings under the PTSD 
diagnostic code, and notice of the different types evidence 
available to demonstrate the above.  Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  This notification was followed by a 
November 2005 supplemental SOC that readjudicated the claim 
for an increased evaluation.  Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (noting that a VCAA defect may be cured 
by the issuance of a fully compliant notification letter 
followed by a re-adjudication of the claim).  

The letter also essentially requested that the veteran 
provide any evidence in his possession that pertained to this 
claim.  38 C.F.R. § 3.159(b)(1).  Further, the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.  Simmons v. 
Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that 
although VCAA notice errors are presumed prejudicial, 
reversal is not required if VA can demonstrate that the error 
did not affect the essential fairness of the adjudication).  
The veteran's service medical records, VA medical treatment 
records, and VA examination reports have been obtained.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication 
in the record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 542-43 (2006); see also Dingess/Hartman, 19 Vet. App. 
473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that this rule does not apply here, 
because the current appeal is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for this disability.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  Instead, evidence 
contemporaneous with the claim and the initial rating 
decision are most probative of the degree of disability 
existing when the initial rating was assigned and should be 
the evidence "used to decide whether an original rating on 
appeal was erroneous."  Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for 
separate periods of time.  Fenderson, 12 Vet. App. at 126; 
see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting 
that staged ratings are appropriate whenever the factual 
findings show distinct time periods in which a disability 
exhibits symptoms that warrant different ratings).

By a March 2004 rating decision, service connection for PTSD 
was granted and a 30 percent evaluation was assigned under 
38 C.F.R. § 4.130, Diagnostic Code 9411, effective September 
6, 2003.  The veteran appealed the evaluation.  

In May 2003 VA medical records, the veteran reported night 
sweats.  There was no evidence of suicidal or homicidal 
ideations.  

A June 2003 VA PTSD assessment was conducted.  The veteran 
reported nightmares, and intrusive thoughts triggered by 
certain sights, smells, sounds, and war movies.  He also 
reported sleep difficulty, anger problems, chronic 
irritability, and concentration difficulty due to his sleep 
issues.  He did not like to be in crowds, but could tolerate 
it in small amounts and was always aware of who was around 
and of possible exits.  The veteran stated that he avoided 
talking about Vietnam, but could talk with some veterans, 
rarely found the motivation to golf, did not hang out with 
people very often, had not hunted since service discharge, 
was unable to make close friends, and had difficulty 
expressing emotions even to his family.  He reported a sense 
of a foreshortened future and suicidal thoughts, but no 
intent, and no homicidal ideations.  The veteran had been 
married for 34 years and had 2 grown children.  He had taken 
anger management classes at the insistence of his wife.  The 
veteran enjoyed his work as an estimator for a construction 
company, which was solitary in nature.  He related some 
problems with his bosses, but indicated that for the most 
part got along well with co-workers, although he did not feel 
comfortable being social with co-workers.  Upon examination, 
the veteran was alert, oriented to person, place, and time, 
cooperative, and well-dressed and groomed, with a restricted 
but broad range of affect and neat appearance.  There was 
normal speech, linear and goal-directed thought processes, 
good insight and judgment, and no evidence of delusions, 
homicidal ideations, hallucinations, or psychomotor 
agitation.  The assessment was chronic PTSD.  A Global 
Assessment of Functioning (GAF) score of 60 was assigned 
which signifies moderate symptoms, for example, a flat affect 
and circumstantial speech, or occasional panic attacks, or 
moderate difficulty in social, occupational, or school 
functioning, such as having few friends, and conflicts with 
peers or co-workers.  See QUICK REFERENCE TO THE DIAGNOSTIC 
CRITERIA FROM DSM-IV, 46-7 (1994) (DSM-IV).

A January 2004 VA PTSD examination was conducted.  The 
veteran reported sleep difficulty, with intense nightmares 
about combat, dreams of Vietnam, poor sleep, and sometimes 
waking up in a sweaty and anxious state.  He reported 
intrusive thoughts that were triggered by certain sights, 
smells, sounds, and war movies.  The veteran reported a sense 
of foreshortened future, difficulty concentrating, chronic 
excessive vigilance, anger, and irritability.  He denied any 
suicidal attempts.  He avoided talking about Vietnam, to 
include associating with veterans' organizations, but had 
become more involved in the past 2 years.  He reported 
distant relationships with his family and no friends.  The 
veteran stated he had previously taken anger management 
classes and his relationships with his family had improved.  
The veteran reported that he worked full time as an estimator 
for a construction company, with which he had little trouble 
because it was solitary work.  He had been married for 34 
years and had 2 adult children.  Upon examination, the 
veteran was cooperative, with normal cognition, normal 
speech, organized thoughts, neutral mood, but a restricted 
affect.  The examiner found no evidence of psychosis, 
maladaptive thinking, or suicidal or homicidal thoughts.  The 
diagnosis was PTSD.  A GAF score of 50 was assigned, which 
signifies serious symptoms, for example suicidal ideation, 
severe obsessional rituals, and frequent shoplifting; or any 
serious impairment in social, occupational, or school 
functioning, for example having no friends and being unable 
to keep a job.  See DSM-IV at 46-47.  The examiner noted 
continued moderate PTSD symptoms, with intact occupational 
functioning and non-severely impaired social functioning.  

In an April 2004 lay statement, the veteran's wife stated 
that the veteran had an inability to maintain meaningful 
family relationships, anger and irritability problems, long 
episodes of shutting down, and avoided all communication.  
The veteran's wife also reported that the veteran had 
recently lost interest in things he used to enjoy such as 
church, church choir, gardening, yard work, home improvement, 
and spending weekend time with her and the children.  She 
stated that the veteran sat and watched TV all day and had a 
new interest in violent movies and war movies.  She reported 
that the veteran had road rage, a deteriorating memory, mood 
swings, and panic.  She stated that their marriage had 
deteriorated in the past few years.  

In the April 2004 notice of disagreement, the veteran stated 
that he had trouble concentrating at his job, panic attacks 
at least once per week, memory difficulties, and terrible 
judgment.  He reported difficulty with social situations and 
liked to be left alone.  

In a May 2004 VA medical record, the veteran reported 
anxiety, depression, low energy, forgetfulness, poor 
concentration, anhedonia, feelings of worthlessness, 
disturbed sleep, and Vietnam nightmares.  He had intermittent 
suicidal ideations, without current suicidal intent or plan.  
The veteran stated that the current war exacerbated his 
symptoms which had recently worsened.  He didn't like people 
to be near him and avoided others.  He lived with his wife 
and had a full time job.  Upon examination, the veteran was 
alert, cooperative, and casually dressed, with a depressed 
mood and restricted affect.  The examiner found normal 
speech, grossly intact cognition, an organized thought 
process, and no significant psychomotor agitation or 
retardation, evidence of psychosis, or suicidal or homicidal 
thinking.  PTSD was assessed.  A GAF score of 58 was 
assigned, which contemplates moderate symptoms, for example, 
a flat affect and circumstantial speech, or occasional panic 
attacks, or moderate difficulty in social, occupational, or 
school functioning, such as having few friends, and conflicts 
with peers or co-workers.  See DSM-IV at 46-47.

In a July 2005 lay statement, the veteran reported severe 
impairment of occupational functioning due to his loss of 
memory, impaired judgment, difficulty maintaining work 
relationships, worsening depression and suicidal thoughts.  
He had severe problems taking care of his financial 
responsibilities, increasing anger, an inability to handle 
stressful situations, and a lack of motivation.  The veteran 
stated that sometimes he was confused about where he was.  He 
increasingly thought of Vietnam, Iraq, and Afghanistan.  The 
veteran also reported he was reprimanded at work for job 
performance and was put on probation.  

An October 2005 VA PTSD examination was conducted.  The 
veteran reported sleep disturbance due to dreams and 
nightmares and that he was only able to sleep about 3 to 5 
hours per night.  He also reported anger, a depressed mood, 
feelings of hopelessness, poor appetite, loss of interest in 
activities, avoidance of people, and intermittent suicidal 
ideations.  He denied any manic symptoms or visual or 
auditory hallucinations.  The veteran reported that he had 
suicidal thoughts with a plan but had never acted on them.  
He reported that he had been working as a construction 
company estimator for the past 7 years and was now having 
problems at work, to include a written reprimand due to job 
performance.  He reported marriage problems for approximately 
the last year and that he was in the process of a divorce.  
The veteran also reported a recent bankruptcy.  Upon 
examination, the veteran was alert, oriented to person, 
place, and time, cooperative, appropriately dressed, and had 
a depressed mood, an appropriate affect, and good hygiene and 
eye contact.  There was normal speech, organized thought 
process, good memory, fair judgment and insight, and no 
delusions, suicidal or homicidal ideations, or auditory or 
visual hallucinations.  The diagnosis was chronic PTSD, 
without an increase in symptoms, but new presenting symptoms 
of depression, financial difficulties, marital difficulties, 
and job performance difficulties.  A GAF score of 51 was 
assigned which contemplates moderate symptoms, for example, a 
flat affect and circumstantial speech, or occasional panic 
attacks, or moderate difficulty in social, occupational, or 
school functioning, such as having few friends, and conflicts 
with peers or co-workers.  See DSM-IV at 46-47.

The veteran's currently assigned 30 percent evaluation 
contemplates occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, although 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation, due to such symptoms as:  
depressed mood, anxiety, suspiciousness, weekly or less often 
panic attacks, chronic sleep impairment, and mild memory 
loss, such as forgetting names, directions, recent events.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board finds that the medical evidence of record does not 
support an initial evaluation in excess of 30 percent prior 
to July 12, 2005, for PTSD.  First, the veteran's GAF scores 
ranged from 51 to 60.  The GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health - illness."  
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quotation 
omitted).  A GAF score is highly probative, as it relates 
directly to the veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).  From June 2003 until October 2005, the 
GAF scores ranged from 50 to 60.  Those scores reflect 
moderate symptoms, moderate difficulty in social, 
occupational, or school functioning, serious symptoms, or any 
serious impairment in social, occupational, or school 
functioning.  See DSM-IV at 46-47.  Except for the January 
2004 GAF score, however, the scores were in the 51 to 60 
range which contemplates moderate symptoms.  Additionally, 
although the January 2004 VA examiner assigned a GAF score of 
50 which reflects serious symptoms or impairment, the 
examiner specifically noted moderate PTSD symptomatolgoy with 
intact occupational functioning and non-severely impaired 
social functioning.  The GAF scores thus indicate moderate 
PTSD throughout the applicable time period and do not 
automatically mandate an increase in the assigned 30 percent 
evaluation.  

Second, although GAF scores are important in evaluating 
mental disorders, the Board must consider all the pertinent 
evidence of record and set forth a decision based on the 
totality of the evidence in accordance with all applicable 
legal criteria.  See Carpenter, 8 Vet. App. at 242.  The 
Board finds that the medical evidence of record does not 
support an initial evaluation in excess of 30 percent prior 
to July 12, 2005.  The veteran consistently reported sleep 
disturbance, anger, concentration difficulty, nightmares, 
avoidance of talking about Vietnam, and suicidal ideations, 
but no plans, intent, or attempts.  He also reported anxiety, 
depression, irritability, loss of interest in activities, no 
friends, and difficulty with family relationships.  The 
objective medical evidence of record consistently showed that 
the veteran was alert, oriented, cooperative, well-groomed 
and dressed, with a restricted affect, normal speech, normal 
thought processes, and no hallucinations or psychomotor 
agitation.  There was also evidence of good insight and 
judgment and normal cognition.  The veteran remained employed 
as a construction company estimator and was able to maintain 
effective work relationships with his co-workers although he 
reported some difficulty with his bosses.  Additionally, he 
had remained married for over 30 years.  The veteran reported 
that he found it difficult to establish friendships and show 
his emotions to his wife and 2 children.  The evidence thus 
shows social impairment due to sleep disturbance, anger, and 
a restricted affect with some panic attacks, but normal 
speech, normal judgment, normal thought processes, and an 
ability to maintain effective occupational relationships.  
See 38 C.F.R. § 4.130, Diagnostic Code 9411 (holding that a 
50 percent evaluation is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
symptoms such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships).

The Board finds, however, that beginning on July 12, 2005, a 
50 percent evaluation is warranted for the veteran's PTSD.  
On that date, the veteran reported that he was having 
difficulty taking care of his financial responsibilities.  He 
also indicated increasing anger, a lack of motivation, and 
that he was sometimes confused about where he was.  The 
veteran reported a recent reprimand at work followed by 
probation, in contrast to prior statements regarding work.  
At the October 2005 VA examination, the veteran again 
reported work difficulties and also indicated that he and his 
wife of over 30 years were obtaining a divorce.  He also 
reported a recent bankruptcy.  The veteran's other 
symptomatology remained relatively constant, except for 
increasing depression, feelings of hopelessness, and 
intermittent suicidal ideations.  Accordingly, although his 
PTSD symptomatology was somewhat similar, the veteran's PTSD 
was more markedly affecting his social and occupational 
functioning beginning in July 2005.  Accordingly, and 
considering the doctrine of reasonable doubt, a 50 percent 
evaluation is warranted as of this date.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411; see also Fenderson, 12 Vet. 
App. at 126; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board finds that a 70 percent evaluation is not warranted 
on and after July 12, 2005, because although there is 
increased social and occupational impairment, the evidence 
did not reflect an inability to establish and maintain 
effective relationships, obsessional rituals, panic or 
depression that affects the ability to function 
independently, impaired impulse control, or neglect of 
appearance or hygiene.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (noting that a 70 percent rating is warranted for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively, impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships).

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2007).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88 (1996).  In this 
regard, the schedular evaluations in this case are not 
inadequate.  A rating in excess of 30 and 50 percent is 
provided for certain manifestations of PTSD but the medical 
evidence reflects that those manifestations are not present 
in this case.  Moreover, the Board finds no evidence of an 
exceptional disability picture.  The veteran has not required 
hospitalization and marked interference of employment has not 
been shown due to PTSD.  The Board finds that although the 
evidence of record shows interference with employment, it is 
not marked interference, such that the RO erred by not 
referring this appeal for an extraschedular evaluation.  In 
the absence of any additional factors, the RO's failure to 
consider referral of this issue for consideration of an 
extraschedular rating or failure to document its 
consideration did not prejudice the veteran.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against ratings of those assigned herein, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An initial evaluation in excess of 30 percent prior to July 
12, 2005, for PTSD is denied.

On and after July 12, 2005, a rating of 50 percent, but no 
more, for PTSD is granted, subject to the laws and 
regulations governing the payment of monetary benefits.


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


